ACCEPTED
                                                                                         03-13-00804-CR
                                                                                                 4204646
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    2/19/2015 9:03:02 AM
                                                                                        JEFFREY D. KYLE
                               No. 03-13-00804-CR                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                        AUSTIN, TEXAS
                                                                  2/19/2015 9:03:02 AM
                          THIRD DISTRICT OF TEXAS                   JEFFREY D. KYLE
                                                                          Clerk

                                 AUSTIN, TEXAS

KAITLYN RITCHERSON                         §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-11-302663

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) Following her conviction for Murder, the appellant filed her notice of appeal

in the above cause on February 10, 2014. Appellant’s counsel filed a brief on January

20, 2015.


                                           1
      (b)      The State’s brief is currently due on February 19, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in three other pending

            appellate cases, including two accelerated parental termination appeals, (i.e.,

            Juan Francisco Rodriguez-Linares v. State of Texas, No. 03-14-00324-CR;

            In re A.V. and G.G., No. 03-15-00030-CV; and L.W. v. Texas Department of

            Family and Protective Services, No. 03-14-00680-CV). The undersigned

            attorney is responsible for preparing the State’s brief in another pending

            appellate case (i.e., Robert Torres v. State of Texas, No. 03-14-00541-CR).

      2. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to March 23, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas




                                             ___________________________
                                             Angie Creasy
                                             Assistant District Attorney
                                             State Bar No. 24043613
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Angie.Creasy@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
             CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that this motion contains 389 words, based upon the

computer program used to generate this motion and excluding words contained in

those parts of the motion that Texas Rule of Appellate Procedure 9.4(i) exempts

from inclusion in the word count, and that this motion is printed in a conventional,

14-point typeface.

      I further certify that, on the 19th day of February, 2015, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellant’s attorney,

Alexander L. Calhoun, Law Office of Alexander L. Calhoun, 4301 W. William

Cannon Dr., Suite B-150, #260, Austin, Texas 78749.




                                              ___________________________
                                              Angie Creasy
                                              Assistant District Attorney




                                          4